DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 5 – 6, 8 – 10, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Each of these claims currently depend from a claim which has been cancelled and are therefore unclear.  For the purpose of further examination it will be presumed that these claims were intended to depend from the claim which now contains the limitations that were cancelled (i.e., claims 5 -6, 8 – 10 depend from claim 1, and claim 19 depends from claim 15).  Appropriate correction is required. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 6, 9 – 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. US Patent Application Publication No. 2019/0155531 (herein after referred to as Yang) in view of Igahara et al. US Patent Application Publication No. 2019/0095116 (herein after referred to as Igahara), Fleming et al. US Patent Application Publication No. 2020/0327953 (herein after referred to as Fleming), and Hong et al. “NAND Flash-based Disk Cache Using SLC/MLC Combined Flash Memory” (herein after referred to as NPL1).
Regarding claim 1, Yang describes a computer system for controlling operation of an array of non-volatile memory cells comprising cells which are selectively configurable for single-bit and multibit storage (Then, the processing circuit 124 of the flash memory controller 120 decides a range of program threshold voltages for cells in a target data block for user to store the data according to an amount of stored data in the flash memory module 130 (page 2, paragraph [0024]).  …using program threshold voltages within the first voltage range VR1 so as to write the first data D1 into the first data block 134A under an one-bit-per-cell mode (page 3, paragraph [0032]).  …using program threshold voltages within the third voltage range VR3 so as to write the second data D2 into the second data block 134G under a two-bit-per-cell mode (page 3, paragraph [0033]).  …using program threshold voltages within the second voltage range VR2 so as to write the third data D3 into the third data block 134P under a three-bit-per-cell mode (page 3, paragraph [0034])), the computer system comprising: one or more computer processors (The host device 110 may be a computer, a card reader, a digital camera… or any other electronic device capable of using the flash memory module as a storage medium (page 2, paragraph [0020])); a memory controller to (a flash memory controller 120 (page 2, paragraph [0020])): selectively configure the array for operation in a hybrid mode, in which the array comprises both cells configured for single-bit storage and cells configured for multibit storage (In other words, different data blocks 134 of the flash memory module 130 may have different data storage modes at the same time… (page 3, paragraph [0035])), and a multibit mode in which all cells in the array are configured for multibit storage (…The processing circuit 124 may control the read and write circuit 132 to write valid data stored in a first candidate data block containing data written under the 1bpc mode, such as the data block 134A or 134B, into a target data block, such as the data block 134P or 134Q, under the 3bpc mode, to write valid data stored in a second candidate data block containing data written under the 2bpc mode, such as the data block 134G or 134H, into the target data block, such as the data block 134P or 134Q, under the 3bpc mode, and to erase the first and second candidate data blocks (page 4, paragraph [0043]).  It is clear from this compaction description and how the write voltage range is determined based on remaining capacity that at a certain utilization point all writes will be in the 3bpc mode [incoming and compaction] which anticipates a multibit mode); and dynamically switch between the hybrid mode and multibit mode configurations of the array corresponding to array capacity-usage traversing a defined threshold level associated with enhancing an endurance of the array (…if the amount of stored data in the flash memory module 130 at that time is less than the first threshold TH1, the processing circuit 124 may select the first voltage range VR1… under an one-bit-per-cell mode… (page 3, paragraph [0032]).  …if the amount of stored data in the flash module 130 at that time is between the first threshold TH1 and the second threshold TH2, the processing circuit 124 may select the third voltage range VR3… under a two-bit-per-cell mode… (page 3, paragraph [0033]).  …if the amount of stored data in the flash module 130 at that time is higher than the second threshold TH2, the processing circuit 124 may select the [second] voltage range VR2… under a three-bit-per-cell mode… (page 3, paragraph [0034]).  The present disclosure generally relates to flash memory technology and, more particularly, to a flash memory controller capable of improving wear capacity and reliability of the flash memory module (page 1, paragraph [0002]).  Thus, by using the above control method of the flash memory controller 120, the flash memory module 130 is allowed to provide high storage capacity with low cost when realized by the MLC chips, TLC chips, or even higher-level chips, and the endurance, wear capacity, and data reliability of the flash memory module 130 can also be effectively improved (page 5, paragraph [0049]).  Yang states that the disclosed system improves endurance which indicates that the described capacity thresholds are associated with that improvement).  While Yang describes that the flash memory controller comprises a processing circuit (page 2, paragraph [0025]) and that the flash memory module 130 is being used as a storage medium (page 2, paragraph [0020]), it does not explicitly disclose program instructions stored on the computer readable storage media, the program instructions being executable by a processing device to cause the controller to perform the claimed method.  Additionally, Yang does not specifically describe prior to operation of the array, receive a set of system parameters for the array, wherein the set of system parameters indicates size of the array; and define the threshold level in dependence on the parameters.
(Abstract).  Specifically, Igahara discloses that a CPU 12 is a processor configured to control the host interface 11, the NAND interface 13, and the DRAM interface 14.  The CPU 12 performs various processes by executing control programs (e.g., firmware) stored in a ROM or the like which is not shown (page 5, paragraph [0101]).  It is well-known and conventional in the computer arts that computer methods are executed by processors reading and executing programs stored in memory.
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Igahara teachings in the Yang system. Skilled artisan would have been motivated to incorporate the method of using a program stored in a computer readable memory as taught by Igahara in the Yang system for effectively implementing the disclosed methods of operation in a computer system.  In addition, both of the references teach features that are directed to analogous art and they are directed to the same field of endeavor, such as flash memory with different storage modes.  This close relation between both of the references highly suggests an expectation of success.
Fleming discloses an adaptive threshold for a flash memory system.  Specifically, it describes that separate parameters, tracking and adjustment of (page 31, paragraph [0210]).  Fleming is therefore believed to suggest that a threshold may be adjusted or set in response to receiving parameters.
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Fleming teachings in the Yang in view of Igahara system. Skilled artisan would have been motivated to incorporate the method of varying a threshold based on received parameters as taught by Fleming in the Yang in view of Igahara system for effectively customizing a threshold to the system it operates within.  In addition, both of the references teach features that are directed to analogous art and they are directed to the same field of endeavor, such as flash memory management.  This close relation between both of the references highly suggests an expectation of success.
NPL1 describes a flash memory system which is able to determine the optimal proportion between two regions that maximizes performance and energy reduction, guaranteeing the lifespan constraint (Abstract).  Specifically, it discloses that the optimal proportions are determined using P/E cycles of the SLC flash block and the MLC flash block, the size of one block, the total number of flash blocks (page marked as 25, 2nd column 1st paragraph).  
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to 
Regarding claim 2, Yang in view of Igahara, Fleming, and NPL1 describe the computer system of claim 1 (see above), wherein the threshold level is defined as a capacity- usage level to transition between the hybrid mode and multibit mode based on array- endurance (…if the amount of stored data in the flash memory module 130 at that time is less than the first threshold TH1, the processing circuit 124 may select the first voltage range VR1… under an one-bit-per-cell mode… (Yang, page 3, paragraph [0032]).  …if the amount of stored data in the flash module 130 at that time is between the first threshold TH1 and the second threshold TH2, the processing circuit 124 may select the third voltage range VR3… under a two-bit-per-cell mode… (Yang, page 3, paragraph [0033]).  …if the amount of stored data in the flash module 130 at that time is higher than the second threshold TH2, the processing circuit 124 may select the [second] voltage range VR2… under a three-bit-per-cell mode… (Yang, page 3, paragraph [0034]).  The present disclosure generally relates to flash memory technology and, more particularly, to a flash memory controller capable of improving wear capacity and reliability of the flash memory module (Yang, page 1, paragraph [0002]).  Thus, by using the above control method of the flash memory controller 120, the flash memory module 130 is allowed to provide high storage capacity with low cost when realized by the MLC chips, TLC chips, or even higher-level chips, and the endurance, wear capacity, and data reliability of the flash memory module 130 can also be effectively improved (Yang, page 5, paragraph [0049]).  Yang states that the disclosed system improves endurance which indicates that the described capacity thresholds are associated with that improvement).
Regarding claim 6, Yang in view of Igahara, Fleming, and NPL1 describe the computer system of claim 4 (see above), wherein the set of system parameters indicates raw cell endurance in the single-bit and multibit modes (NPL1 describes a flash memory system which is able to determine the optimal proportion between two regions that maximizes performance and energy reduction, guaranteeing the lifespan constraint (NPL1, Abstract).  Specifically, it discloses that the optimal proportions are determined using P/E cycles of the SLC flash block and the MLC flash block, the size of one block, the total number of flash blocks (NPL1, page marked as 25, 2nd column 1st paragraph)).
Regarding claim 9, Yang in view of Igahara and Fleming describe the computer system of claim 4 (see above), wherein the set of system parameters (…to determine whether the fourth data D4 is cold data, …to determine whether the fifth data D5 is hot data, …determine whether the fifth data D5 is cold data or hot data… (Yang, page 3, paragraphs [0037] – [0039]).  NPL1 describes a flash memory system which is able to determine the optimal proportion between two regions that maximizes performance and energy reduction, guaranteeing the lifespan constraint (NPL1, Abstract).  Specifically, it discloses that the optimal proportions are determined using P/E cycles of the SLC flash block and the MLC flash block, the size of one block, the total number of flash blocks (NPL1, page marked as 25, 2nd column 1st paragraph)).
Regarding claim 10, Yang in view of Igahara, Fleming, and NPL1 describe the computer system of claim 4 (see above), further comprising program instructions, stored on the computer readable storage media for execution utilizing the memory controller, to: control operation of the array in accordance with the set of parameters (NPL1 describes a flash memory system which is able to determine the optimal proportion between two regions that maximizes performance and energy reduction, guaranteeing the lifespan constraint (NPL1, Abstract).  Specifically, it discloses that the optimal proportions are determined using P/E cycles of the SLC flash block and the MLC flash block, the size of one block, the total number of flash blocks (NPL1, page marked as 25, 2nd column 1st paragraph)).
Regarding claim 11, Yang in view of Igahara, Fleming, and NPL1 describe the computer system of claim 1 (see above), further comprising program instructions, stored on the computer readable storage media for execution utilizing the memory controller, to: during operation of the array in the hybrid mode, preferentially write data to single-bit cells of the array; and move data from single-bit to multibit cells, freeing storage capacity in the single-bit cells (Specifically, when valid data written in a GC source block in SLC mode 15 is to be written in a GC destination block, the mode switch module 121 may select the SLC mode 15 as it is or may switch to TLC mode 16 or QLC mode 17 in which more bits may be stored per memory cell… (Igahara, page 5, paragraph [0119])).
Regarding claim 12, Yang in view of Igahara, Fleming, and NPL1 describe the computer system of claim 1 (see above), further comprising: a storage device; and the storage device comprising an array of non-volatile memory cells, comprising cells which are selectively configurable for single-bit and multibit storage (…the flash memory module 130 may be integrated into a single memory device, such as a solid-state disk (SSD) or a memory card… (Yang, page 2, paragraph [0021]).  Then, the processing circuit 124 of the flash memory controller 120 decides a range of program threshold voltages for cells in a target data block for user to store the data according to an amount of stored data in the flash memory module 130 (Yang, page 2, paragraph [0024]).  …using program threshold voltages within the first voltage range VR1 so as to write the first data D1 into the first data block 134A under an one-bit-per-cell mode (Yang, page 3, paragraph [0032]).  …using program threshold voltages within the third voltage range VR3 so as to write the second data D2 into the second data block 134G under a two-bit-per-cell mode (Yang, page 3, paragraph [0033]).  …using program threshold voltages within the second voltage range VR2 so as to write the third data D3 into the third data block 134P under a three-bit-per-cell mode (Yang, page 3, paragraph [0034])).
Regarding claim 13, Yang in view of Igahara, Fleming, and NPL1 describe the computer system of claim 12, wherein the array comprises flash memory cells (…a flash memory module 130 (Yang, page 2, paragraph [0020])).
Regarding claim 14, Yang in view of Igahara, Fleming, and NPL1 describe the computer system of claim 13, wherein the flash memory cells are selectively configurable for single-bit and 4-bit storage (…under an one-bit-per-cell mode… (Yang, page 3, paragraph [0032]).  …when realized by the MLC chips, TLC chips, or even higher-level chips (Yang, page 5, paragraph [0049]).  As a flash memory configured to store multiple bits per memory cell… and a quad level cell (QLC)… flash memory configured to store 4-bit data per memory cell may be used… (Igahara, page 3, paragraph [0074])).
Regarding claim 20, Yang describes a computer system for controlling operation of an array of non-volatile memory cells comprising cells which are selectively configurable for single-bit and multibit storage (Then, the processing circuit 124 of the flash memory controller 120 decides a range of program threshold voltages for cells in a target data block for user to store the data according to an amount of stored data in the flash memory module 130 (page 2, paragraph [0024]).  …using program threshold voltages within the first voltage range VR1 so as to write the first data D1 into the first data block 134A under an one-bit-per-cell mode (page 3, paragraph [0032]).  …using program threshold voltages within the third voltage range VR3 so as to write the second data D2 into the second data block 134G under a two-bit-per-cell mode (page 3, paragraph [0033]).  …using program threshold voltages within the second voltage range VR2 so as to write the third data D3 into the third data block 134P under a three-bit-per-cell mode (page 3, paragraph [0034])), the computer system comprising a memory controller to (a flash memory controller 120 (page 2, paragraph [0020])): selectively configure the array for operation in a hybrid mode, in which the array comprises both cells configured for single-bit storage and cells configured for multibit storage (In other words, different data blocks 134 of the flash memory module 130 may have different data storage modes at the same time… (page 3, paragraph [0035])), and a multibit mode in which all cells in the array are configured for multibit storage (…The processing circuit 124 may control the read and write circuit 132 to write valid data stored in a first candidate data block containing data written under the 1bpc mode, such as the data block 134A or 134B, into a target data block, such as the data block 134P or 134Q, under the 3bpc mode, to write valid data stored in a second candidate data block containing data written under the 2bpc mode, such as the data block 134G or 134H, into the target data block, such as the data block 134P or 134Q, under the 3bpc mode, and to erase the first and second candidate data blocks (page 4, paragraph [0043]).  It is clear from this compaction description and how the write voltage range is determined based on remaining capacity that at a certain utilization point all writes will be in the 3bpc mode [incoming and compaction] which anticipates a multibit mode); and dynamically switch between the hybrid mode and multibit mode configurations of the array corresponding to array capacity-usage traversing a defined threshold level associated with enhance endurance of the array (…if the amount of stored data in the flash memory module 130 at that time is less than the first threshold TH1, the processing circuit 124 may select the first voltage range VR1… under an one-bit-per-cell mode… (page 3, paragraph [0032]).  …if the amount of stored data in the flash module 130 at that time is between the first threshold TH1 and the second threshold TH2, the processing circuit 124 may select the third voltage range VR3… under a two-bit-per-cell mode… (page 3, paragraph [0033]).  …if the amount of stored data in the flash module 130 at that time is higher than the second threshold TH2, the processing circuit 124 may select the [second] voltage range VR2… under a three-bit-per-cell mode… (page 3, paragraph [0034]).  The present disclosure generally relates to flash memory technology and, more particularly, to a flash memory controller capable of improving wear capacity and reliability of the flash memory module (page 1, paragraph [0002]).  Thus, by using the above control method of the flash memory controller 120, the flash memory module 130 is allowed to provide high storage capacity with low cost when realized by the MLC chips, TLC chips, or even higher-level chips, and the endurance, wear capacity, and data reliability of the flash memory module 130 can also be effectively improved (page 5, paragraph [0049]).  Yang states that the disclosed system improves endurance which indicates that the described capacity thresholds are associated with that improvement).  While Yang describes that the flash memory controller comprises a processing circuit (page 2, paragraph [0025]) and that the flash memory module 130 is being used as a storage medium (page 2, paragraph [0020]), it does not explicitly disclose a computer program product comprising program instructions stored on the computer readable storage media, the program instructions being executable by a processing device to cause the controller to perform the claimed method.  Additionally, Yang does not specifically describe prior to operation of the array, receive a set of system parameters for the array, wherein the set of system parameters indicates size of the array; and define the threshold level in dependence on the parameters.
Igahara describes a memory system including a nonvolatile memory and a controller for selecting, based on a total number of logical addresses mapped in a physical address space, a write mode from a first mode having N bits and a second mode having M bits where N is equal to or larger than one and M is larger than N (Abstract).  Specifically, Igahara discloses that a CPU 12 is a processor configured to control the host interface 11, the NAND interface 13, and (page 5, paragraph [0101]).  It is well-known and conventional in the computer arts that computer methods are executed by processors reading and executing programs stored in memory.
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Igahara teachings in the Yang system. Skilled artisan would have been motivated to incorporate the method of using a program stored in a computer readable memory as taught by Igahara in the Yang system for effectively implementing the disclosed methods of operation in a computer system.  In addition, both of the references teach features that are directed to analogous art and they are directed to the same field of endeavor, such as flash memory with different storage modes.  This close relation between both of the references highly suggests an expectation of success.
Fleming discloses an adaptive threshold for a flash memory system.  Specifically, it describes that separate parameters, tracking and adjustment of bad blocks threshold 412 for each type of flash memory, manufacturer of flash memory, batch or lot of flash memory devices, or set of flash memory devices such as in a blade, storage unit or storage node independently of the others (page 31, paragraph [0210]).  Fleming is therefore believed to suggest that a threshold may be adjusted or set in response to receiving parameters.

NPL1 describes a flash memory system which is able to determine the optimal proportion between two regions that maximizes performance and energy reduction, guaranteeing the lifespan constraint (Abstract).  Specifically, it discloses that the optimal proportions are determined using P/E cycles of the SLC flash block and the MLC flash block, the size of one block, the total number of flash blocks (page marked as 25, 2nd column 1st paragraph).  
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the NPL1 teachings in the Yang in view of Igahara and Fleming system. Skilled artisan would have been motivated to incorporate the method of using various parameters of the flash memory hardware to calculate a division as taught by NPL1 in the Yang in view of Igahara and Fleming system for effectively calculating a division customized for specific hardware.  In addition, both of the .
Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Igahara, Fleming, and NPL1, further in view of Kuehne US Patent Application Publication No. 2011/0055458 (herein after referred to as Kuehne).
Regarding claim 3, Yang in view of Igahara, Fleming, and NPL1 describe the computer system of claim 1 (see above).  They do not explicitly describe further comprising program instructions, stored on the computer readable storage media for execution utilizing the memory controller, to: monitor workload-type during operation of the array; and dynamically define the threshold level in dependence on the workload-type.
Kuehne discloses a maximum page usage threshold value used to activate eviction threads.  Specifically, it is described that the maximum page usage threshold value and the minimum free page buffer value are thresholds that have to be properly selected and maybe dynamically adjusted at runtime depending on workload (page 12, paragraph [0118]).  Kuehne is believed to suggest that a threshold may obviously be varied based on workload perceived at runtime.
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Kuehne teachings in the Yang in view of Igahara, Fleming, and 
Regarding claim 5, Yang in view of Igahara, Fleming, and NPL1 describe the computer system of claim 4 (see above). They do not specifically describe further comprising program instructions, stored on the computer readable storage media for execution utilizing the memory controller, to: monitor workload-type during operation of the array; and dynamically define the threshold level in dependence on the workload-type.
Kuehne discloses a maximum page usage threshold value used to activate eviction threads.  Specifically, it is described that the maximum page usage threshold value and the minimum free page buffer value are thresholds that have to be properly selected and maybe dynamically adjusted at runtime depending on workload (page 12, paragraph [0118]).  Kuehne is believed to suggest that a threshold may obviously be varied based on workload perceived at runtime.
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to .
Allowable Subject Matter
Claims 15 – 17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 15 now contains the limitations originally present in claim 18 identified as allowable in the prior office action.
Claim 8 was PREVIOUSLY objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  However, claim 8 currently depends from a cancelled claim and is therefore rejected, as described above, but it is noted that it still contains the otherwise allowable subject matter previously disclosed.  
The following is a statement of reasons for the indication of allowable subject matter:  Claim 8 discloses wherein the set of system parameters indicates one of a static-hybrid mode, in which a ratio of single-bit and multibit cells is static, and a dynamic- hybrid mode, in which the ratio is dynamically determined, for operation of the .  
Response to Arguments
Applicant argues, with respect to claim 1, that the prior art references Yang and Igahara do not teach or suggest the amended limitations.  However, these limitations were originally presented in claims 4 and 7 which were rejected by Fleming and NPL1, respectively.  Applicant has not provided an argument as to why these references do not teach or suggest the amended limitations as they were previously rejected.
Applicant argues that the remaining claims depend from claim 1 and are similarly allowable.  Examiner refers to rejections and response above as to why those claims are not currently allowable.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RALPH A VERDERAMO III whose telephone number is (571)270-1174.  The examiner can normally be reached on Monday through Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RALPH A VERDERAMO III/Examiner, Art Unit 2136                                                                                                                                                                                                        




rv
July 1, 2021

/EDWARD J DUDEK  JR/Primary Examiner, Art Unit 2136